Case: 18-13907   Date Filed: 06/14/2019   Page: 1 of 10


                                                       [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-13907
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 9:18-cv-80395-DMM



JUAN CARLOS VELASQUEZ ANDRES,


                                                        Plaintiff – Appellant,

                                versus


JUDGE JANICE BRUSTARES KEYSER,


                                                       Defendant – Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (June 14, 2019)
              Case: 18-13907     Date Filed: 06/14/2019   Page: 2 of 10


Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Juan Carlos Velasquez Andres appeals the dismissal of his 42 U.S.C. § 1983

complaint against Judge Janice Brustares Keyser, the state court judge who

presided over a child custody matter concerning his then-minor child. Velasquez

Andres alleged Judge Keyser violated his and his child’s federal statutory and

constitutional rights by refusing to include findings in her custody order that are

necessary for the child to pursue special immigrant juvenile status under 8 U.S.C.

§ 1101(a)(27)(J). The district court dismissed. After careful review, we affirm.

                                          I.

      In November 2017, Velasquez Andres filed a petition in the Circuit Court

for Palm Beach County, Florida to determine paternity of a minor child. The

child’s mother was listed as the respondent.

      To assist with resolution of the case, the parties jointly submitted a proposed

final judgment of paternity stating Velasquez Andres is the child’s natural and

biological father. The parties also submitted a notarized parenting plan, which was

incorporated into the proposed order and included terms with which the parents

agreed to comply.




                                          2
              Case: 18-13907     Date Filed: 06/14/2019     Page: 3 of 10


      In February 2018, Judge Keyser entered a final judgment of paternity. Judge

Keyser’s order adopted and ratified most of the parties’ parenting plan, but struck

out language stating:

             It is detrimental to the minor child to have shared parental
             responsibility and timesharing with the mother because
             she has abused and neglected the minor child.
             Reunification with the mother is not viable due to the
             physical abuse and the neglect that placed the child’s
             wellbeing in danger. It is not in the best interest of the
             minor child, [M.G.V.G.] to be returned to his country of
             citizenship and last habitual residence. It is in the best
             interest of the Minor Child that the father, Juan Carlos
             Velasquez Andres be awarded sole custody.


Weeks later, Velasquez Andres filed a motion for modification of the parenting

plan, which asked Judge Keyser to re-insert the language she deleted.

      Judge Keyser held a hearing on the motion, during which she explained she

crossed out the language because she had “no testimony or evidence to support it.”

An attorney for Velasquez Andres argued the parents’ sworn statements

constituted evidence. The attorney also insisted the language was “extremely

important for immigration purposes.” This was because the minor child hoped to

pursue special immigrant juvenile status (“SIJS”) under 8 U.S.C. § 1101(a)(27)(J).

That provision offers a path to lawful permanent residency for certain noncitizen

juveniles. See id. To be eligible for SIJS, a juvenile court must have found (1)

“reunification with 1 or both . . . parents is not viable due to abuse, neglect,


                                           3
              Case: 18-13907     Date Filed: 06/14/2019    Page: 4 of 10


abandonment, or a similar basis found under State law,” and (2) it would not be in

the child’s “best interest to be returned to [his] or [his] parent’s previous country of

nationality or country of last habitual residence.” Id. § 1101(a)(27)(J)(i)–(ii).

      Judge Keyser declined to revise her order. Velasquez Andres then appealed

to Florida’s Fourth District Court of Appeals (“Fourth DCA”).

      Around the same time, Velasquez Andres filed suit against Judge Keyser in

the U.S. District Court for the Southern District of Florida. Velasquez Andres

alleged Judge Keyser violated his and his minor child’s federal and constitutional

rights through her “arbitrary” decision not to re-insert the proposed abuse and

neglect findings.

      Along with his complaint, Velasquez Andres attached a declaration from an

attorney who represented him before Judge Keyser. The attorney claimed that

after the hearing on Velasquez Andres’s motion for modification, she returned to

Judge Keyser’s courtroom. At that time, her co-counsel offered to present live

testimony supporting the proposed findings. But, according to the attorney, Judge

Keyser “was not interested in any evidence because she believed that these cases

(apparently referring to all of the cases where Petitioner’s [sic] need state Court

findings as a prerequisite to petitioning [U.S. Citizenship and Immigration Services

for SIJS]) were part of a scheme to enable people to come into this country who

should not be here.” In his complaint, Velasquez Andres asked for an injunction


                                           4
              Case: 18-13907     Date Filed: 06/14/2019    Page: 5 of 10


barring Judge Keyser from “impos[ing] her own views about immigration on

people who come before her seeking legitimate relief” and “direct[ing] [her] to

make findings consistent with the evidence presented to her.”

      Judge Keyser moved to dismiss the complaint, arguing, among other things,

that Eleventh Amendment immunity, judicial immunity, and the Rooker–Feldman

doctrine barred the suit.

      The district court granted the motion. It reasoned the Rooker–Feldman

doctrine, which typically bars federal district courts from reviewing state court

decisions, did not permit review of Judge Keyser’s order in the custody

proceeding. It also observed the Fourth DCA had affirmed the custody order while

the federal action was pending. See Andres v. Perez, 247 So. 3d 500 (Fla. 4th

DCA 2018) (per curiam). Thus, it concluded that even if the Rooker–Feldman

doctrine did not bar review, Velasquez Andres’s suit would be barred by collateral

estoppel.

      This is Velasquez Andres’s appeal.

                                          II.

      “The Rooker–Feldman doctrine places limits on the subject matter

jurisdiction of federal district courts and courts of appeal over certain matters

related to previous state court litigation.” Goodman ex rel. Goodman v. Sipos, 259

F.3d 1327, 1332 (11th Cir. 2001). We review de novo a district court’s decision


                                           5
              Case: 18-13907     Date Filed: 06/14/2019    Page: 6 of 10


that the Rooker–Feldman doctrine deprives the court of subject matter jurisdiction.

Id. at 1331–32. We also review de novo a district court’s decision to give

preclusive effect to a prior state court judgment. Aldana v. Del Monte Fresh

Produce N.A., Inc., 578 F.3d 1283, 1288 (11th Cir. 2009). In conducting our

review, “[w]e may affirm on any ground supported by the record, regardless of

whether that ground was relied upon or even considered below.” Waldman v.

Conway, 871 F.3d 1283, 1289 (11th Cir. 2017) (per curiam).

                                         III.

      Velasquez Andres argues the district court erred in dismissing his complaint.

He contends the Rooker–Feldman doctrine does not bar his suit because the

findings he requested in state court are necessary for his child to pursue SIJS in

federal court. He says “[e]ven though this case commenced in State Court, it is in

reality a Federal Court matter,” and “Federal Courts have jurisdiction over

immigration matters, state courts do not.” Velasquez Andres also argues the state

court judgment should not be afforded preclusive effect because “the State Court

of Appeals has no right to undermine a Federal right simply by supporting and

affirming a decision by a state family court.” Additionally, he says the issues he

presented before the federal district court were not identical to the issues he

presented before the state court of appeals, and he appealed to the state court of




                                           6
              Case: 18-13907     Date Filed: 06/14/2019    Page: 7 of 10


appeals to “safeguard his appellate rights” and should not be penalized for doing

so.

      Judge Keyser maintains the district court properly dismissed Velasquez

Andres’s complaint. She defends the district court’s applications of Rooker–

Feldman and issue preclusion. She also reiterates additional grounds for affirming

that she raised below but that the district court did not reach.

      To begin, we agree with Velasquez Andres that the Rooker–Feldman

doctrine does not bar his suit. Under the Rooker–Feldman doctrine, “lower federal

courts are precluded from exercising appellate jurisdiction over final state-court

judgments.” Lance v. Dennis, 546 U.S. 459, 463, 126 S. Ct. 1198, 1201 (2006).

This Court has made clear that “state proceedings have not ended for purposes of

Rooker–Feldman when an appeal from the state court judgment remains pending at

the time the plaintiff commences the federal court action that complains of injuries

caused by the state court judgment and invites review and rejection of that

judgment.” Nicholson v. Shafe, 558 F.3d 1266, 1279 (11th Cir. 2009). Here,

Velasquez Andres’s appeal to the Fourth DCA was pending when he filed his

federal lawsuit. Therefore, Rooker–Feldman did not divest the federal district

court of jurisdiction.

      We also agree with Velasquez Andres that issue preclusion does not bar his

lawsuit. Under the Full Faith and Credit Act, 28 U.S.C. § 1738, a federal court


                                           7
              Case: 18-13907     Date Filed: 06/14/2019    Page: 8 of 10


must “give preclusive effect to a state court judgment to the same extent as would

courts of the state in which the judgment was entered.” Kahn v. Smith Barney

Shearson Inc., 115 F.3d 930, 933 (11th Cir. 1997) (quotation marks omitted). That

means we look to Florida law to determine whether the state court judgment should

be afforded preclusive effect.

      “The ‘essential elements’ of issue preclusion under Florida law are ‘that the

parties and issues be identical, and that the particular matter be fully litigated and

determined in a contest which results in a final decision of a court of competent

jurisdiction.’” Brown v. R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1332 (11th

Cir. 2010) (quoting Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 945

So. 2d 1216, 1235 (Fla. 2006)). At least one essential element is missing here: the

parties are not identical. The parties to the state court action were the minor

child’s mother and father. The parties to this action are the child’s father and the

judge who presided over the custody matter. Because the actions involved

different parties, issue preclusion cannot apply here. See Stogniew v. McQueen,

656 So. 2d 917, 919 (Fla. 1995) (“Florida has traditionally required that there be a

mutuality of parties in order for the doctrine [of issue preclusion] to apply. Thus,

unless both parties are bound by the prior judgment, neither may use it in a

subsequent action.” (citations omitted)).




                                            8
              Case: 18-13907      Date Filed: 06/14/2019    Page: 9 of 10


      But, in any event, we agree with Judge Keyser that the district court

correctly dismissed Velasquez Andres’s complaint. As Judge Keyser argued both

below and before this Court, she is entitled to judicial immunity.

      “A judge enjoys absolute immunity from suit for judicial acts performed

within the jurisdiction of h[er] court.” McCullough v. Finley, 907 F.3d 1324, 1330

(11th Cir. 2018). To decide whether a judge was performing judicial acts, “[w]e

look at the nature and function of h[er] act, not the propriety of the act itself, and

consider whether the nature and function of the particular act is judicial.” Id. at

1330–31. Notably, “[a] judge enjoys absolute immunity for judicial acts regardless

of whether [s]he made a mistake, acted maliciously, or exceeded h[er] authority.”

Id. at 1331. The text of 42 U.S.C. § 1983 makes clear immunity applies to most

suits brought for injunctive relief for “an act or omission taken in [a judicial]

officer’s judicial capacity.” Specifically, it provides, “injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was

unavailable.” Id.; see also, e.g., Roth v. King, 449 F.3d 1272, 1286 (11th Cir.

2006) (“42 U.S.C. § 1983, as amended in 1996 by the Federal Courts Improvement

Act, explicitly immunizes judicial officers against suits for injunctive relief.”).

      There can be no doubt Judge Keyser was acting in her judicial capacity

when she crossed out and then declined to re-insert language Velasquez Andres

proposed for the custody order concerning his child. It is also plain Velasquez


                                           9
              Case: 18-13907     Date Filed: 06/14/2019    Page: 10 of 10


Andres seeks injunctive relief. In his brief, Velasquez Andres describes his suit as

“seeking to have the Lower Court instruct the State Court to make a proper,

evidentiary based (including a evidentiary hearing) determination as to whether or

not Petitioner would suffer abuse and neglect were he to be returned to his country

of origin.” Nowhere in his complaint or other filings does Velasquez Andres

suggest a declaratory decree was violated or declaratory relief was unavailable.

      Mr. Velasquez Andres argues Judge Keyser’s judicial immunity argument is

“so frivolous that the District Court did not even address” it. He also says judicial

immunity “has no application when one is suing under the Civil Rights Act, and

applies generally when judges are sued for some relief directed against the judge

personally.” But he is mistaken. Because Velasquez Andres has not met the

prerequisites for a suit seeking injunctive relief against a judicial officer for her

official acts, his suit cannot continue.

      AFFIRMED.




                                           10